DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9-11, 19, 21-22, 24, 26-29, and 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2013/0197408 granted to Goldfarb et al (hereinafter “Goldfarb”).
In reference to claim 1, Goldfarb discloses an integrated functional electrical stimulation (FES) system comprising: a component of a mobility assistance device; and an FES system mounted within the component of the mobility assistance device; the FES system including an FES stimulator that is embedded within the component of the mobility assistance device, and a plurality of FES jacks that are electrically connected to the FES stimulator and are located on the component of the mobility assistance device; wherein the FES jacks are configured to receive a plurality of FES electrodes [e.g. 0079], and an electrical stimulation output from the FES stimulator is conducted through the FES jacks to the FES electrodes; wherein the component of the mobility assistance device comprises a hip component of a leqqed mobility exoskeleton device includinq the hip component [e.g. 110], a left leq component [e.g. 106L], and a riqht leq [e.g. 106R] component [e.g. Figure 4]; and wherein the FES stimulator is embedded within a back portion of the hip component, and the FES jacks are located on one or more winq portions of the hip component [e.g. 0042 and 0056].
In reference to claim 4, Goldfarb discloses wherein a first portion of the FES jacks are located on a left wing of the hip component, and a second portion of the FES jacks are located on a right wing of the hip component [e.g. 0042].
In reference to claim 5, Goldfarb discloses wherein electrical connections between the FES stimulator and the plurality of FES jacks run internally through the component of the mobility assistance device [e.g. 0042 and 0056].
In reference to claim 6, Goldfarb discloses wherein the FES stimulator is configured as a printed circuit board including a microprocessor that controls the electrical stimulation output from the FES stimulator, and a transformer that modifies the electrical stimulation output to make the electrical stimulation output suitable for stimulation [e.g. 0056].
In reference to claim 7, Goldfarb discloses wherein the electrical stimulator further comprises a communications port configured to communicate with electronics of the mobility assistance device to synchronize the electrical stimulation output with actions of at least one component of the mobility assistance device [e.g. 0082].
In reference to claims 9-11, Goldfarb discloses wherein each of the plurality of FES jacks comprises a cup that contains a light emitting device, and electrical contacts that conduct the electrical stimulation output to the FES electrode that is connected to the respective FES jack and wherein the light emitting device is configured to emit light in different ways to provide indications relating to a corresponding FES jack and/or connected electrode [e.g. 0075].
In reference to claim 19, Goldfarb discloses an exoskeleton system comprising: a legged mobility exoskeleton device including a hip component, a left leg component, and a right leg component; an integrated FES system according to claim 1; and a control system for controlling operation of the exoskeleton device components to selectively configure and modulate hip and knee joint components to perform a gait cycle; wherein the control system is configured to communicate with the FES stimulator of the integrated FES system to synchronize the electrical stimulation output with actions of the exoskeleton device [e.g. 0077-0079, 0082, 0086].
In reference to claim 21, Goldfarb discloses a control method of controlling a mobility assistance device having a plurality of mobility assistance device components including at least one actuator component that drives at least one joint component, the control method comprising the steps of: providing said mobility assistance device, said mobility assistance device further including a control system for controlling operation of the mobility device components to selectively configure and modulate the at least one joint component; providing within said mobility assistance device a control application to be executed by the control system; providing within said mobility assistance device a plurality of sensors to detect a state of the at least one actuator component and/or the at least one joint component [e.g. 0056]; 5integrating into said mobility assistance device a functional electrical stimulation (FES) system, wherein the FES system includes an FES stimulator that is embedded within a component of the mobility assistance device; and executing the control application with the control system to perform FES with the FES system in combination with selectively configuring and modulating the at least one joint component [e.g. 0059].
In reference to claim 22, Goldfarb discloses wherein the FES system includes a plurality of channels for FES, the method further comprising configuring the channels for the stimulation of different muscle groups of a user of the mobility assistance device [e.g. 0078 and 0080].
In reference to claim 24, Goldfarb discloses wherein the channels are configured to stimulate the different muscle groups in accordance with stance and swing states of muscle groups during a gait of a user of the mobility assistance device [e.g. 0065 and 0087].
In reference to claim 26, Goldfarb discloses providing a mobile device including a mobile application for control of the mobility assistance device; and executing the mobile application with the mobile device to configure the channels of the FES system [e.g. 0062 and 0056].
In reference to claims 27-29, Goldfarb discloses inputting a muscle profile that is specific to a user of the mobility assistance device; and executing the control application in a manner that is timed with a gait of the user of the mobility assistance device to control a level of contribution of user muscles via FES applied to user muscle groups relative to assistance by the mobility assistance device to the user's gait and wherein the FES parameters and torque are adjusted automatically to balance the user's muscle contribution to gait relative to assistance provided by the mobility assistance device [e.g. 0059, 0078, 0080].
In reference to claims 31 and 32, Goldfarb discloses further comprising executing the control application to perform muscle contribution calculations including recording measurements of relative contributions of user muscle groups as stimulated by FES versus assistance by the mobility assistance device to gait and adjusting FES system operation and joint control of the at least one joint component to optimize user strength and achieving performance goals based on the muscle contribution calculations [e.g. 0067-0069].
Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792